DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-206955, filed on 26 October 2017.

Election/Restrictions
Applicant’s election without traverse of Subspecies I.a., II.a., and III.a. in the reply filed on 4 January 2021 is acknowledged.
Claims 9 – 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the devices A and B both including a data operation device and a measurement control device, as required by Claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 8 and 15 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 19 recite “evaluates/ing a lifetime of the one of the members included in the stator based on the relative displacement”. The specification fails to describe in sufficient detail how lifetime is actually evaluated. The most detail provided by the specification is in [0025] of the filed specification (similar being stated in other parts, but providing no further detail): “The measurement control device 13 has a predetermined threshold for evaluating the lifetime of the stator coil 3. The measurement control device 13 evaluates the lifetime of the stator coil 3 depending on whether the operated data (the difference) sent from the data operation device 12 exceeds the threshold or whether the operated data is close to the threshold.” There is no disclosure as to what can be concluded about the lifetime when “the operated data (the difference) sent from the data operation device 12 exceeds the threshold or whether the operated data is close to the threshold”. As such, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Similar can be said regarding all claims utilizing the term “lifetime”.


Claims 1 – 8 and 15 – 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1 and 19 recite “evaluates/ing a lifetime of the one of the members included in the stator based on the relative displacement”. The specification fails to describe in such a way as to enable on skilled in the art to make and/or use the claimed invention. The most detailed disclosure is found in [0025] of the filed specification (similar being stated in other parts, but providing no further detail): “The measurement control device 13 has a predetermined threshold for evaluating the lifetime of the stator coil 3. The measurement control device 13 evaluates the lifetime of the stator coil 3 depending on whether the operated data (the difference) sent from the data operation device 12 exceeds the threshold or whether the operated data is close to the threshold.” There is no disclosure as to what can be concluded about the lifetime when “the operated data (the difference) sent from the data operation device 12 exceeds the threshold or whether the operated data is close to the threshold”. Turning to the Wands factors, the specification fails to provide any working examples. The Examiner has failed to find any working examples in the prior art. Furthermore, no guidance is provided by the applicant. As such, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to  Similar can be said regarding all claims utilizing the term “lifetime”.
Claims dependent upon a rejected claim are therefore rejected as well.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8, 15, and 17 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, “a device” is interpreted under 112(f) as discussed above. If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). See MPEP 2181.II.A. There is no structure disclosed which performs the recited function in applicants specification. As such, the scope of the claim is unclear, thus rendering the claim indefinite.
Regarding Claim 2, the claim recites “a member regarded as a movable body” and “a member regarded as a fixed body”. It is unclear as to if these members are the “at least two member” of Claim 1 or if additional members are being claimed, thus rendering the claim indefinite. Examiner interprets the claim in light of the former. Similar can be said regarding Claim 17.
Regarding Claim 2, the claim recites “a difference between a displacement or a phase”. It is unclear as to if this difference is the same as that of Claim 1 or if a different difference is being recited, thus rendering the claims indefinite. Examiner interprets the claim in light of the former. Similar can be said regarding Claim 17.
Regarding Claim 2, the claim recites “the vibration measuring devices acquire a difference between a displacement or a phase measured by the vibration measuring device A and a displacement or a phase measured by the vibration measuring device B”. Claim 1 recites “a device that acquires a relative displacement of one of the members included in the stator by evaluating a difference between displacements or phases measured by the vibration measuring devices”. As such, Claim 1 states a different device acquires the difference. As such, it is unclear as to which device is acquiring thus rendering the claim indefinite. Examiner interprets Claim 2 as a different device performing the acquiring. Should applicant intend to change which device is acquiring the difference with respect to the claim 1, the limitation may rise to a rejection under 112(d) as failing to include limitations recited in a claim on which the claim depends.  Similar can be said regarding Claim 17.
Regarding Claim 3, the claim recites “the devices A and B including a data operation device that receives vibration data from the data storage device and operates the difference, and the devices A and B including a measurement control device that evaluates the lifetime based on the difference as an operated data sent from the data operation device”. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. The specification discloses vibration device A is represented by element 9 [0022], vibration device B is represented by element 10 [0022], data storage device is represented by element 11 [0025], the data operation device is represented by element 12 [0025], and the measurement control device is represented by element 12 [0025]. The figures illustrate all of these devices being distinct structure. See Figures 2 and 4 – 7. As such, the devices A and B both including a data operation device and a measurement control device, as required by the claim, is inconsistent and conflicts with the disclosure. As such, the claim has taken on an unreasonable degree of uncertainty, thus rendering the claim indefinite. Examiner interprets the claim as all of the devices being independent. 
The term "close to" in Claims 4 and 19 is a relative term which renders the claim indefinite. The term "close to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what values can be considered “close to” the threshold, thus rendering the claim indefinite.
Regarding Claim 5, the claim recites “the rotating electrical machine acquires a difference between displacements or phases measured by the vibration measuring devices A and B”.  Claim 1 recites “a device that acquires a relative displacement of one of the members included in the stator by evaluating a difference between displacements or phases measured by the vibration measuring devices” and Claim 2 recites “the vibration measuring devices acquire a difference between a displacement or a phase 
Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 8, and 15 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strack (US 2015/0022132), in view of Yoskovitz et al. (US 2020/0182684).
Regarding Claim 1, Strack discloses a rotating electrical machine, in at least Figure 1, comprising: a stator (1); and a rotor (rotor) disposed on an inner side of the stator with a predetermined gap (inherently formed by the rotor-stator relationship) [0021], wherein the stator includes vibration measuring devices (5), each of the vibration 
Strack fails to expressly disclose the members having different displacements or phases with each other; and wherein the rotating electrical machine includes a device that acquires a relative displacement of one of the members included in the stator by evaluating a difference between displacements or phases measured by the vibration measuring devices and that evaluates a lifetime of the one of the members included in the stator based on the relative displacement.
Yoskovitz teaches the members (opposite sides of the stator frame of a generator 1304) [0395] (Figure 13) having different phases with each other (π) [0420]; and wherein the rotating electrical machine (1304) includes a device (2006) [0466] that acquires a relative displacement of one of the members included in the stator by evaluating a difference between phases measured by the vibration measuring devices (π phase shift) and that evaluates a lifetime of the one of the members included in the stator based on the relative displacement (determines an imbalance is present and therefore lifetime is reduced) [0281, 0418 – 0420, 0466].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Strack machine so that the rotating electrical machine includes a device that acquires a relative displacement of one of the members included in the stator by evaluating a difference between displacements or phases measured by the vibration measuring devices and that evaluates a lifetime of the one of the members included in the stator based on the 
Regarding Claim 2, Strack discloses the vibration measuring devices include a vibration measuring device A (one of 5) placed on a member regarded as a movable body and a vibration measuring device B (other of 5) placed on a member regarded as a fixed body (Figure 1).
Strack fails to expressly disclose the vibration measuring devices acquire a difference between a displacement or a phase measured by the vibration measuring device A and a displacement or a phase measured by the vibration measuring device B; and wherein the vibration measuring devices defines the difference as a displacement of the member regarded as the movable body.
Yoskovitz teaches the vibration measuring devices [0395] acquire a difference between a phase measured by the vibration measuring device A and a phase measured by the vibration measuring device B (π-phase shift); and wherein the vibration measuring devices defines the difference as a displacement of the member regarded as the movable body (a phase shift determination is relative therefore one can consider a π-phase shift as a displacement/movement of π amount with respect to a reference/fixed body).
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 3, Yoskovitz teaches the vibration measuring devices are connected to a data storage device (150), the devices A and B including a data operation device that receives vibration data from the data storage device [0406] and 
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 4, as best understood, Yoskovitz teaches the measurement control device has a predetermined threshold for evaluating the lifetime (amplitude not matching i.e. out of phase) [0418]; and wherein the measurement control device evaluates the lifetime depending on whether the difference as the operated data sent from the data operation device exceeds the threshold or whether the difference as the operated data is close to the threshold (π-phase shift indicates out of balance) [0418].
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 5, Strack discloses the stator includes a stator core (3), a stator coil (3) wound in a slot of the stator core (inherently present in stator cores), a wedge that fixes the stator coil into the slot (also inherently present in stator cores), and a stator frame that supports and fixes the stator core (also inherently present as stators must be fixed relative to the rotors); wherein the stator includes a stator coil-end (end of 2) where the stator coil wound in the slot protrudes from an axial- direction end of the stator core in an axial direction (direction parallel to 4) (Figure 1); wherein the vibration measuring device A is placed on the stator coil that is the member regarded as the movable body (one of 5), the stator coil being at a slot outlet of the stator core (where 2 
Yoskovitz teaches wherein the rotating electrical machine acquires a difference between phases measured by the vibration measuring devices A and B [0281, 0418 – 0420, 0466], and defines the difference as a displacement of the stator coil at the slot outlet of the stator core (rendered obvious by the combination according to the placement of Strack’s devices).
The combination would have been obvious for the same reasons regarding the rejection of Claim 1 above.
Regarding Claim 8, Strack discloses the vibration measuring devices A and B have a measuring direction of vibrations that is a radial direction of the rotating electrical machine; and wherein the vibration measuring devices A and B measure the vibrations in a same direction (7) with each other [0016] (Figure 1).
Regarding Claim 15, Yoskovitz teaches a change in magnetic field of the stator is acquired simultaneously with vibration quantity measurement by the vibration measuring devices A and B [0396, 0416 - 420].
As such, it would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to modify the combination to include a change in magnetic field of the stator being acquired simultaneously with vibration quantity measurement by the vibration measuring devices A and B for the benefit of determining if the generator is in an unhealthy or improperly operating state, as taught by Yoskovitz [0418].
Regarding Claim 16, Strack discloses a diagnostic method for a rotating electrical machine (Figure 1) including a stator (1) and a rotor (rotor) disposed on an inner side of the stator with a predetermined gap (inherently formed by the rotor-stator relationship) [0021], the method comprising: measuring a displacement by vibration measuring devices, each of the vibration measuring devices placed on each of at least two members included in the stator (2) [0023] (Figure 1)
Strack fails to expressly disclose the members having different displacements or phases with each other; acquiring a relative displacement of one of the members included in the stator by evaluating a difference between displacements or phases measured by the vibration measuring devices; and evaluating a lifetime of the one of the members included in the stator based on the relative displacement to diagnose the rotating electrical machine.
Yoskovitz teaches the members (opposite sides of the stator frame of a generator 1304) [0395] (Figure 13) having different phases with each other (π) [0420]; and acquiring a relative displacement of one of the members included in the stator by evaluating a difference between phases measured by the vibration measuring devices (π phase shift); and evaluating a lifetime of the one of the members included in the stator based on the relative displacement (determines an imbalance is present and therefore lifetime is reduced) [0281, 0418 – 0420, 0466].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Strack’s method by including acquiring a relative displacement of one of the members included in the stator by evaluating a difference between displacements or phases measured by the vibration 
Regarding Claim 17, Strack discloses the vibration measuring devices include a vibration measuring device A (one of 5) placed on a member regarded as a movable body and a vibration measuring device B (other of 5) placed on a member regarded as a fixed body (Figure 1).
Strack fails to expressly disclose the vibration measuring devices acquire a difference between a displacement or a phase measured by the vibration measuring device A and a displacement or a phase measured by the vibration measuring device B; and wherein the vibration measuring devices defines the difference as a displacement of the member regarded as the movable body.
Yoskovitz teaches the vibration measuring devices [0395] acquire a difference between a phase measured by the vibration measuring device A and a phase measured by the vibration measuring device B (π-phase shift); and wherein the vibration measuring devices defines the difference as a displacement of the member regarded as the movable body (a phase shift determination is relative therefore one can consider a π-phase shift as a displacement/movement of π amount with respect to a reference/fixed body).
The combination would have been obvious for the same reasons regarding the rejection of Claim 16 above.
Regarding Claim 18, Yoskovitz teaches the vibration measuring devices are connected to a data storage device (150), wherein the difference is operated by a data 
The combination would have been obvious for the same reasons regarding the rejection of Claim 16 above.
Regarding Claim 19, as best understood, Yoskovitz teaches the measurement control device has a predetermined threshold for evaluating the lifetime (amplitude not matching i.e. out of phase) [0418]; and wherein the measurement control device evaluates the lifetime depending on whether the difference as the operated data sent from the data operation device exceeds the threshold or whether the difference as the operated data is close to the threshold (π-phase shift indicates out of balance) [0418].
The combination would have been obvious for the same reasons regarding the rejection of Claim 16 above.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strack (US 2015/0022132), in view of Yoskovitz et al. (US 2020/0182684), in further view of Rodriguez (EP 3220120).
Regarding Claim 6, the combination fails to expressly disclose the stator coil located at the slot outlet of the stator core includes a straight portion; and wherein the vibration measuring device A is placed on the straight portion of the stator coil.
Rodriguez teaches a stator coil (7) (Figure 2) located at a slot outlet of the stator core (outlet of 9 where 7 exits 9) (Figure 3a) includes a straight portion (7a); and 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by having the stator coil located at the slot outlet of the stator core include a straight portion; and wherein the vibration measuring device A is placed on the straight portion of the stator coil for the benefit of further determining if static eccentricity is present, as taught by Rodriguez [0055, 0057]

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strack (US 2015/0022132), in view of Yoskovitz et al. (US 2020/0182684), in further view of Sheikman et al. (US 2010/0211334)
Regarding Claim 7, the combination fails to expressly disclose the vibration measuring device B is placed on the stator core in an area up to the slot adjacent to the stator coil having the vibration measuring device A, or placed on an upper part of the stator core including the wedge.
Sheikman teaches a vibration measuring device B (102) is placed on an upper part of a stator core (104) including the wedge (116) [0021].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to place vibration measuring device B on an upper part of the stator core including the wedge for the benefit of also providing early indication of vibration in the stator bars, thus preventing partial electric discharge, as taught by Sheikman [0020, 0021].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856